Title: To Thomas Jefferson from Thomas Newton, 18 November 1801
From: Newton, Thomas
To: Jefferson, Thomas


Dr Sir
Norfolk Novr. 18. 1801
I Recieved your favor inclosing $20.75. for the charges of the things from Orleans, I hope they may give some incite, to the antient settlements on the Missisipi. Cyder in barrels from this will be the safest way of yr. getting it good, we have bottlers in plenty who will tell you they improve liquors, by mixtures, which I am not fond off, I like genuine best, the packets from this to Alexra. are respectable & but little danger of aduteration in them, from Alexr. to the City I am not acquainted, you’l please to direct who to deliver to that care may be taken between those places—
10 barrels cider will over run yr. qty. 60 doz some thing but suppose they will not be too much; as I shall be on our assembly I shall leave orders to have it sent. I, most sincerly wish to be clear of tribute to the Barbary powers, & am convinced it wou’d be better, to keep vessels in pay as cruisers, as it would cost as little as the tribute & the money imploy’d among oursilves. I have hopes Capt. Sterret brings good accounts of our little & that we may be able to keep our fellow citizens from being taken. Accept my best wishes for yr health & happiness
Thos Newton
